DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2022 has been entered.
Claims 3-4 and 14-15 have been canceled. Claims 1-2, 5-13 and 16 are pending, Claims 8-9 and 13 have been withdrawn, and Claims 1-2, 5-7, 10-12, and 16 have been considered on the merits, insofar as they read on the elected species of recognition memory and 2’-fucosyllactose (2’FL). All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al (EP2708147 A1; 3/19/2014) in view of FDA (FDA. GRAS notification for fructooligosaccharides. 2016;1-107.).
The instant claims recite a method for improving, enhancing or promoting declarative memory, short term memory and/or working memory in a healthy infant or young child in need thereof, the method comprising administering to the healthy infant or young child a nutritional composition comprising a fructose oligosaccharide (FOS) and 2’-fucosyllactose (2FL), wherein the FOS is present in an amount of from 0.1 to 10 g/L.
Hernandez teaches a method of improving brain functionality in an individual, including infants and pediatrics, comprising administering a nutritional composition comprises 2-fucosyl-lactose (2’FL) to the individual, thereby enhancing learning and memory, including memory acquisition, memory retention, and memory recall in the individual (para 0007, 0016), wherein the nutritional composition further comprises fructooligosaccharides (FOS) (para 0085). The  nutritional composition further comprises prebiotics (para 0085), sialylated oligosaccharides (para 0066), fucosyl oligosaccharides, 3’-fucosyllactose (para 0067), and probiotics (para 0085). The nutritional composition is in a form of an infant formula and human milk fortifier (para 0045, 0071).

Hernandez does not teach the claimed amount of FOS (claim 1).
However, Hernandez does teach the infant formula comprises FOS. FDA teaches FOS is intended as a prebiotic in infant formula at the maximum intended addition levels of 400 mg FOS/100 ml in starter formula as consumed and 500 mg FOS/100 ml in follow-on formula as consumed (p.3 para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optimized amount of FOS as a prebiotic in infant formulas, since FOS is intended as a prebiotic in infant formula and is routinely included in infant formula, as evidenced by Hernandez and FDA. In addition, FDA discloses a maximum amount of FOS for infant consumption. Therefore, before the effective filing date of the claimed invention, one skill in the art would follow FDA’s guidelines for safe FOS intake. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate an optimized amount of FOS with a reasonable expectation for successfully improving brain functionality in an individual, including infants and pediatrics.

The references cited above do not specifically teach the method is for improving, enhancing or promoting declarative memory such as recognition memory (claims 1-2), and the nutritional composition improves, enhances or promotes the declarative memory such as recognition memory (claim 16). However, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, combined teachings of the cited references do disclose administering FOS and 2FL to a healthy infant or young child, and the nutritional composition comprises FOS and 2FL, as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al (EP2708147 A1; 3/19/2014) in view of FDA (FDA. GRAS notification for fructooligosaccharides. 2016;1-107.) as applied to claims 1-2, 5, 7, 10-12, and 16 above, further in view of Meli et al (BMC Pediatrics. 2014;14:306.).
The references cited above do not teach the composition further comprises a bovine milk oligosaccharide (claim 6).
However, the references cited above do teach an infant formula. Meli teaches an infant formula containing bovine milk-derived oligosaccharides provides adequate nutrition for normal growth in healthy term infants (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate bovine milk oligosaccharides in an infant formula, since Hernandez and Meli both disclose an infant formula, and Meli discloses that an infant formula containing bovine milk-derived oligosaccharides provides adequate nutrition for normal growth in healthy term infants. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate bovine milk oligosaccharides with a reasonable expectation for successfully improving brain functionality in an individual, including infants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 10-12, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No 11,026,444 (referred to as the ‘444 patent).
Claims 1-6 and 8-10 of the ‘444 patent recite a method to improve, enhance or promote declarative memory, short term memory and/or working memory in an infant or young mammal, the method comprising administering a nutritional composition comprising a combination of a human milk oligosaccharide (HMO) and a bovine milk oligosaccharide (BMO) to the infant or young mammal, wherein the HMO comprises 2′-fucosyllactose (2′FL) and lacto-N-neotetraose (LNnT); and the BMO comprises 3′-sialyllactose (3′-SL), 6′-sialyllactose (6′-SL) and a galacto-oligosaccharide (GOS).

Response to Arguments
Applicant argues that the cited references alone or in combination fail to disclose or suggest administering 2’FL and 0.1-10 g/L FOS to a healthy infant or young child “for improving, enhancing or promoting declarative memory, short term memory and/or working memory.”
These arguments are not found persuasive because rejected claims only require administering 2’FL and 0.1-10 g/L FOS to a healthy infant or young child. Hernandez does teach administering 2’FL and FOS to a healthy infant or young child, and FDA does teach that FOS is intended as a prebiotic in infant formula at the maximum intended addition levels of 400 mg FOS/100 ml in starter formula as consumed and 500 mg FOS/100 ml in follow-on formula as consumed. Hence, before the effective filing date of the claimed invention, one skill in the art would follow FDA’s guidelines to administer an optimized and safe amount of FOS to a healthy infant or young child as a prebiotic in infant formula. Therefore, combined teachings of Hernandez and FDA do disclose administering FOS and an optimized and safe amount of FOS to a healthy infant or young child. The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, combined teachings of Hernandez and FDA do disclose administering 2’FL and an optimized and safe amount of FOS to a healthy infant or young child, as claimed.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651